Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 02, 2016

The Court of Appeals hereby passes the following order:

A17D0035. FABIAN TYRONE TAPLIN, SR. v. HONORABLE DWAYNE H.
    GILLIS, CHIEF JUDGE.

      Prisoner Fabian Taplin, Sr. filed this application for discretionary review,
seeking to appeal the trial court’s order denying the filing of his petition for a writ of
mandamus against the Chief Judge of the Waycross Judicial Circuit. We lack
jurisdiction.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.” (punctuation omitted)).           Accordingly, this case is hereby
TRANSFERRED to the Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              09/02/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.